Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“receiving, at the hardware accelerator, a plurality of keys;
sequentially assigning key numbers to the plurality of keys;
performing pairwise comparisons of at least a subset of the plurality of keys to determine, a first set of losing keys and a first set of winning keys;
storing each losing key in the first set of losing keys in a first section of the external memory;
storing each winning key in the first set of winning keys in a second section of the external memory;
performing pairwise comparisons of the winning keys to determine a second set of losing keys and a second set of winning keys
storing each losing key in the second set of losing keys in a third section of the external memory;
storing each winning key in the second set of winning keys locally on the hardware accelerator;
comparing a first locally-stored winning key and a second locally-stored winning key to determine a winner key; and
emitting the winner key as an output of the tournament tree sort algorithm.”

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152